Citation Nr: 0921193	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, to include immature personality 
disorder, now diagnosed as anxiety-depression reaction with 
bipolar disorder.

2. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty for six weeks from October 
1966 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

In January 2009, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.  The Veteran also 
submitted additional evidence consisting of a private 
psychiatric report.  See 38 C.F.R. § 20.1304 (2008).  The 
Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in September 1989, the 
RO denied a claim for service connection for a psychiatric 
disorder.

2. Evidence added to the record since the final September 
1989 RO denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claim. 
CONCLUSION OF LAW

The September 1989 rating decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
for service connection for a psychiatric disorder is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations as to that claim.  

In a rating decision dated in September 1989, the RO denied 
service connection for a psychiatric disorder.  In reaching 
this decision, the RO considered the Veteran's service 
treatment records.  Finding that the Veteran did not have a 
psychiatric disorder in service and having no evidence of 
post-service treatment, the RO denied the claim.

In September 1989, the Veteran was advised of the decision 
and his appellate rights.  He did not appeal.  The next 
communication from the Veteran with respect to this claim was 
his April 2007 application to reopen his claim of entitlement 
to service connection for a psychiatric disorder.  Thus, the 
September 1989 decision is final.  38 U.S.C. § 4005(c) (1988) 
[38 U.S.C.A § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim in April 2007.  Thus, the 
following definition of new and material evidence applies:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 U.S.C.A. § 3.156(a).
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the September 1989 decision, private treatment records 
have been received showing current treatment for a 
psychiatric disorder, as well as a December 2008 report by 
Dr. JGP, who opined that the Veteran symptoms in service were 
reflective of a psychiatric disorder precipitated by events 
in the military and that persists currently.  The Board finds 
that this evidence is both new and material.  It is new in 
that it was not of record in September 1989 and material in 
that it raises a reasonable possibility of substantiating the 
Veteran's claim by providing not only a current diagnosis of 
a psychiatric disorder, but also suggesting that the disorder 
is related to the Veteran's military service.  

Accordingly, new and material evidence has been received, and 
the requirements for a claim to reopen a previously denied 
claim have been met.  Therefore, the Veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection 
for a psychiatric disorder, to include immature personality 
disorder, now diagnosed as anxiety-depression reaction with 
bipolar disorder, is granted.


REMAND

The Veteran contends that his current psychiatric disorder 
had its onset in his military service.  The Board determines 
that a remand is required for further development of the 
record.  

Initially, the Board notes that the copy of the private 
opinion by Dr. JGP in the claims file is incomplete.  
Specifically, the third page of the faxed opinion ends with 
an incomplete sentence, and the fourth page begins with a new 
section of the report.  Hence, there appears to be at least 
one page missing from the opinion.  Thus, the Veteran should 
be asked to re-submit the entire report to VA or to authorize 
VA to obtain the report directly from Dr. JGP. 

Additionally, evidence suggests that the Veteran has 
discussed the circumstances of disciplinary actions against 
him while in service and how they relate to his ultimate 
diagnosis of immature personality reaction and discharge from 
the service.  Thus, the Board finds that the Veteran's 
service personnel records should be associated with the 
claims file. 

Further, the Veteran has attested to receiving treatment at 
free clinics in Miami/ Coconut Grove, the VA hospital in 
Guam, and Queen's Hospital in Hawaii.  VA has an obligation 
to make reasonable efforts to obtain outstanding, relevant 
records.  Records of VA treatment are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, a remand is required so that a request may be 
made of the VA hospital in Guam for records of the Veteran's 
claimed treatment.  The Veteran also should be requested to 
identify any private treatment records not already in the 
claims file and to authorize their release to VA. 

Finally, the Board notes that the Veteran has not been 
afforded a VA examination.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
These three elements have been met in this case.  Thus, the 
Veteran should be afforded a VA examination to ascertain the 
existence and etiology of any current psychiatric disorder 
and whether such disorder is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran submit the 
complete opinion of Dr. JGP or 
authorize VA to request the opinion 
directly from Dr. JGP.

2.	Request that the Veteran identify all 
post-service VA and private treatment 
he has received for his claimed 
psychiatric disorder and to authorize 
release of the records to VA, if 
necessary.  

3.	Request the Veteran's service personnel 
records from the National Personnel 
Records Center and any other 
appropriate sources. 

4.	All requests and responses with respect 
to the above actions, positive and 
negative, should be associated with the 
claims file. 

5.	Once any additional, available records 
have been associated with the claims 
file, schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of any 
psychiatric disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should opine as to the 
following:

1)	Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's symptoms in service 
were related to a psychiatric 
disorder that pre-existed service? 

2)	If the answer to (1) is positive, is 
it at least as likely as not that any 
current psychiatric disorder is a 
result of an increase in severity of 
the pre-existing psychiatric disorder 
during the Veteran's active duty 
military service? 

3)	If the answer to (1) is negative, is 
it at least as likely as not that any 
current psychiatric disorder was 
incurred during the Veteran's active 
duty military service? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2008 statement 
of the case.  The Veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


